Citation Nr: 1753806	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to service connection for a back condition, to include mild lower dorsal dextroscoliosis. 

2.  Entitlement to service connection for a right leg disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from October 1982 to December 1982.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The issue of service connection for a back condition, to include mild lower dorsal dextroscoliosis, was reopened by the Board in March 2014; the Appellant's claims for service connection were remanded by the Board in March 2014 and in March 2016.

In November 2016, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  The opinion was rendered that same month.  A letter was sent to the Appellant in January 2017, notifying her that an opinion had been received and enclosing that medical opinion.  The Appellant was notified that she had 60 days to respond; however, no response was received.

In May 2017, the Board requested another specialist opinion in a letter to the VHA.  The opinion was rendered that same month.  A letter was sent to the Appellant in July 2017, notifying her that an opinion had been received and enclosing that medical opinion.  The Appellant was notified that she had 60 days to respond.  In August 2017, the Appellant responded that she was submitting new evidence, did not wish to waive RO consideration of this evidence, and requested that her case be remanded for RO consideration of this new evidence in the first instance.  The Appellant included private medical records reflecting treatment for her back disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The Appellant's appeal must be remanded for further development.  In May 2017, the Board requested another specialist opinion in a letter to the VHA.  The opinion was rendered that same month.  A letter was sent to the Appellant in July 2017, notifying her that an opinion had been received and enclosing that medical opinion.  The Appellant was notified that she had 60 days to respond.  In August 2017, the Appellant responded that she was submitting new evidence, did not wish to waive RO consideration of this evidence, and requested that her case be remanded for RO consideration of this new evidence in the first instance.  The Appellant included private medical records reflecting treatment for her back disorder.  In light of the submission of additional argument without a waiver, the Board must remand this case to the AOJ in order to consider this evidence in the first instance.

In addition, the Board notes that the law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v Derwinski, 1 Vet App 180 (1991).  In the present case, the Appellant has claimed service connection for a right knee disorder as secondary to her back disorder.  As the issue of service connection for a back disorder is being remanded herein, the issue of service connection for a right knee disorder secondary to a back disorder must be deferred pending further development and adjudication of the Appellant's claim of entitlement to service connection for a back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file and the evidence received since the last supplemental statement of the case and readjudicate the Appellant's claims of service connection for a back disability and a right leg disability, to include as secondary to a back disability.  In so doing, undertake any additional development deemed necessary in view of the expanded record.  

2.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




